Case 2:20-cv-17849-MCA-LDW Document 5 Filed 12/28/20 Page 1 of 1 PageID: 25




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 STUART WEICHSEL individually
 and on behalf of all others similarly
 situated,

                            Plaintiff,
                     -v-                      Case No. 2:20-cv-17849-MCA-LDW

 JPMORGAN CHASE BANK, N.A.,

                            Defendant.


                           NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that the undersigned hereby enters an appearance as

counsel in the above-captioned action for defendant JPMorgan Chase Bank, N.A. I

certify that I am admitted to practice in this Court.

 December 28, 2020                       Respectfully submitted,
 New York, New York
                                         /s/ Alan Schoenfeld
                                         Alan Schoenfeld
                                         New Jersey Bar No. 285532018
                                         WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                         7 World Trade Center
                                         250 Greenwich Street
                                         New York, New York 10007
                                         tel. (212) 937-7294
                                         fax (212) 230-8888
                                         alan.schoenfeld@wilmerhale.com
